DETAILED ACTION
Claims 1-4, 6, 7, 9-13, 15, 16, and 18-20 are amended. Claims 8 and 17 are cancelled. Claims 1-7, 9-16, and 18-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Response to Amendment
Amendments to paragraphs [0049] and [0051] are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.

Allowable Subject Matter
Claims 1-7, 9-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Mok et al. (US 2019/0289371 A1; hereinafter Mok) discloses a process container 610 including a server middleware 612 that provides a process space (i.e. an execution environment) 
Amano et al. (US 2013/0097603 A1; hereinafter Amano) discloses generating a second virtual machine when an application is scheduled to be executed on a first virtual machine (see e.g. paragraph 215). However, Amano does not explicitly disclose generating a copy of the first virtual machine and/or launching a middleware based on the copy of the first virtual machine.
Mandadi et al. (US 10,901,768 B1; hereinafter Mandadi) discloses a management agent 138 that creates and configures migrated copies of a virtual machine 132 (see e.g. column 10, lines 52-67; Fig. 1). Mandadi further discloses utilizing configuration information for launching both a hypervisor 122 and the virtual machines 116 (see e.g. column 12, lines 20-38). However, Mandadi does not explicitly disclose preparing a second virtual machine for the hypervisor.
Suarez et al. (US 10,261,782 B2; hereinafter Suarez) discloses an agent 206 that communicates with a container engine 208 to manage containers (see e.g. column 7, lines 32-49; Fig. 2). However, Suarez does not explicitly disclose the agent 206 instructing container engine 208 to generate a copy of an execution environment and/or launching a middleware based on the copy of the execution environment. 
Therefore, in view of the limitations “preparing, by a device operatively coupled to one or more processing units, a first execution environment for middleware to be included in a container hosted on a machine, wherein a proxy agent instructs a container engine to generate a copy of the first execution environment, wherein the middleware is launched based on the copy of the first execution environment” and “based on the request to schedule the application to be executed in the machine 
Consequently, claims 1, 10, and 19 are allowed. Claims 2-7, 9, 11-16, 18, and 20 are also allowed due to their dependency on allowable independent claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,901,768 B1; by Mandadi et al.
U.S. Patent No. 10,261,782 B2 by Suarez et al.
U.S. Patent No. 10,032,032 B2 by Suarez et al.
U.S. Patent No. 10,002,247 B2 by Suarez et al.
U.S. Patent Application Publication No. 2017/0371696 A1 by Prziborowski et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194